Case 3:20-cv-00350-REP Document 1-1 Filed 05/15/20 Page 1 of 1 PagelD# 52
CIVIL COVER SHEET

JS 44 (Rev, 09/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of ;
provided by local rules of court. This form, approved by the Judicial Conference of the United
purpose of initiating the civil docket sheet

i pleadings or other papers as required by Jaw, except as
States in September 1974, is required for the use of the Clerk of Court for the
(SIEINSTRUCTIONS ON NENT PAGE OF THIS FORM)

 

La), P

AINTIFFS
A dbhet Pe Dennis Kemp, Travis Knight and Angelique
Perkins, individually and on behalf of all other similarly situated,

(b) County of Residence of First Listed Plaintiff

Maricopa County _

(ENCED T IN OLS. PLAINTIFF CANES)

(¢) Attorneys (Fir Name, Address, ane Telephone Number)

(804) 447-0307

Charles L. Williams

Williams & Skilling P.C., 7104 Mechanicsville Turnpike, Suite 204

Mechanicsville, Virginia 23111

wee FENDANTS
antech

NOTE

Attomeys (/f Kuawa)

 

County of Residence of First Listed Defendant

_Fairfax County

International Corporation, Board of Directors of Mantech
International Corporation, the Retirement Plan Committee, et. al.,

UN ULS PLAINTIFE CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

I], BASIS OF JURISDICTION (itace an “v7 One Bax Only)

Ol US. Government
Plainulf
O2 US Government

Delendant

IV. NATURE OF SUIT

3° Federal Question
(LL8. Government Nata Party)
O04 Diversity

Cnheate Ciizeaship of Parnes in trem it)

(Place an “N" in One Box Only)

 

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES ¢ftcce an “1° a One Box jor Phannt!

and One Bax for Defendait)

PTF DEF PTF DEF
Ciuzen of This State ol O 1 Incorporated or Principal Place oO4 4
of Business In This State
Ciuzen of Another State O2 OO 2 Incorporated aad Principal Place O55 oO8
of Business In Another State
Ciuzen or Subject ofa Oo 3 O 3. Foreign Nation Oo 6 6

Foreizn Country

Click here for: Nature of Sunt Code Desc

YONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY — 1 625 Drug Related Seizure 0 422 Appeal 28 USC 158 O 375 False Claims Act
OD 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qu Tam (31 USC
O 130 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(4))
1 H0 Negonable Instrument Liabiliny 0 367 Health Care oO state Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceungal PROPERTY RIGHTS OF 410 Antitrust
& Enforcement of Judgment Slander Personal Liyjury 0 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act O 330 Federal Employers” Product Liability O 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability 1 368 Asbestos Personal 7 835 Patent - Abbreviated 0 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application 0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
C153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY OF 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle 370 Other Fraud 1 710 Fair Labor Standards OF 861 HIA (139S{h) (15 USC 1681 oF 1692)
O 160 Stockholders’ Suits OF 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) 0 485 Telephone Consumer
O 190 Other Contract Product Liability 1 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(e2)) Protection Act
0 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Til XVI O 490 Cable/Sat TV
O 196 Franchise Injury O 385 Propeny Damage 0 740 Railway Labor Act O 865 RSI (4052) 0 850 Securties/Commodities
( 362 Personal Injury - Product Liability O 751 Family and Medical Exchange
Medical Malpractice Leave Act 1 890 Other Statutory Actions
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS O 891 Agricultural Acts
D210 Land Condemnation D Ad0 Other Civil Rights Habeas Corpus: (K 791 Employee Retirement 1 $70 Taxes (US. Plain 1 893 Environmental Matters
OF 220 Foreclosure O 441 Voung © 463 Ahlen Detainee Income Security Act or Defendant) OF 895 Freedom of Information
0 230 Rent Lease & Ejectment 0 442 Employment O 3510 Motions ta Vacate O $71 IRS—Third Party Act
OF 240 Torts to Land OF 443 Housing! Sentence 26 USC 7609 1 896 Arbitration
OF 245 Tort Product Liability Accommodations 0 530 General O 899 Administrative Procedure
O 290 All Other Real Property 0 445 Amer. w/Disabiliies | 535 Death Penalty IMMIGRATION AcU/Review or Appeal of
Employment Other: FT 462 Naturalization Appheation Agency Decision
0 446 Amer w/Disabiliies -| 0 540 Mandamus & Other [7 465 Other lmmuigration 7 950 Constituuenality of
Other O 350 Civil Rights Achons State Statutes
0 448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (ilcce an °N" a One Box Only)
MI Original 12 Removed trom M 3) Remanded trom 4 Reinstated or JT 5 Transferred trom To Multidistret 78 Multidistrict

Proceeding

VI, CAUSE OF ACTION

State Court

cue the US. Civil Statute unde

9 U.S.C. §§ 1109 and 11

Appellate Court

2

Reopened
(specs

Another District

Litigation -
Transter

which vou are fling (De wet cite jurisdictional statutes unless diversity)

Litigation -
Direct File

 

 

Brief description of cause: oo, . . , . a
Class action related to Defendants’ breach of fiduciary duty in connection with a retirement plan offered to Plaintiffs.

 

VII REQUESTED IN
COMPLAINT:

(A CHECK IF THIS IS A CLASS ACTION

UNDER RULE 23. F

RCvP

DEMAND $
25,000,000.00

CHECK YES only if demanded in complaint

JURY DEMAND;

O Yes MiNo

 

VII. RELATED CASE
IF ANY

(S)

(S00 HNIFHCHONS)!

JUDGE

 

DATE
05/15/2020
FOR OFFICE USE ONLY

RECEIPT 4

AMOUNT

APPLYING IFP

—

JUDGE

DOCKET NUMBER
——
———____

SIGNATURE OF ATTORNEY C

MAG. JUDGE
